


110 HR 1101 IH: To provide for the payment of certain annuities under

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1101
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Snyder introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the payment of certain annuities under
		  section 376 of title 28, United States Code, and for other
		  purposes.
	
	
		1.Payment of certain judicial
			 survivor annuities
			(a)In
			 GeneralParagraph (2) of section 376(h) of title 28, United
			 States Code, shall not apply with respect to the payment of an annuity to any
			 individual described under subsection (b) of this section, which would
			 otherwise be payable (but for the operation of such paragraph).
			(b)IndividualsAn
			 individual referred to under subsection (a) is any individual who—
				(1)became a widow on
			 the death of her spouse on July 14, 1987;
				(2)was remarried on
			 October 20, 1990; and
				(3)again became a
			 widow on the death of her spouse on February 11, 2004.
				2.Effective
			 dateThis Act shall take
			 effect as of October 20, 1990.
		
